Title: To Thomas Jefferson from Steuben, 15 December [1780]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas


[Richmond] 15 Dec. [1780]. Col. Green’s detachment marched from Petersburg on the 13th. Steuben on his return from Petersburg reviewed the troops at Chesterfield Courthouse, where there were 316 rank and file present and fit for duty, and about 200 sick; 20 of those fit for duty have been ordered to supply the places of deserters from Green’s detachment; and 25 others have been assigned to Col. [Henry] Lee “as this States Quota of his Legion.” Those remaining “are in the most wretched situation that can be Conceived” for want of clothing. “The Hospital in a short time will be too little to hold the sick, and the State will be sensible of the ImPolicy as well as the Inhumanity of Inlisting Men and leting them die by Inches.” Urges immediate measures for their relief and enumerates the articles of clothing essential; “in three days time there may not be well men enough to do the Common duty at the Place.”
